—In a negligence action to recover damages for, inter alia, personal injuries, (1) the defendants Saunders Street Housing Corporation, Melvin Fromberg, and David Associates 64-74 appeal from so much of an order of the Supreme Court, Queens County (Posner, J.), dated October 18, 1991, as granted that branch of the motion of the defendant Fisher Services, Inc., which was for summary judgment dismissing all cross claims as against it and (2) the plaintiffs separately appeal from so much of the same order as granted that branch of the motion of the defendant Fisher Services, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal by the plaintiffs is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8); and it is further,
*479Ordered that the order is affirmed insofar as appealed from by the defendants-appellants, for the reasons stated by Justice Posner at the Supreme Court; and it is further,
Ordered that the defendant-respondent is awarded one bill of costs payable by the defendants-appellants. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.